  Case 1:20-cr-00239-TSE Document 17 Filed 10/08/20 Page 1 of 2 PageID# 79




                   IN THE UNITED STATES DISTRICT COURT FOR THE
                               EASTERN DISTRICT OF VIRGINIA
                                     ALEXANDRIA DIVISION


UNITED STATES OF AMERICA


        V.                                                      Criminal No. 20-CR-239



ALEXANDA AMON KOTEY and
EL SHAFEE ELSHEIKH,

                                               ORDER


        This matter comes before the Court on an eight-count Indictment charging: (i) conspiracy to

commit hostage taking resulting in death,in violation of 18 U.S.C.§ 1203(Count 1);(ii) hostage taking

resulting in death, in violation of 18 U.S.C. §§ 1203 and 2(Counts 2-5); (ili) conspiracy to murder

United States citizens outside of the United States, 18 U.S.C. § 2332(b)(2)(Count 6);(iv) conspiracy

to provide material support to terrorists - hostage taking and murder- resulting in death, in violation

of 18 U.S.C. § 2339A (Count 7); and(v)conspiracy to provide material support to a designated foreign

terrorist organization resulting in death, in violate of 18 U.S.C. § 2339B (Count 8). Because this case

is a capital eligible case, it is necessary to appoint two defense counsel for each defendant.

        Accordingly,

        It is hereby ORDERED that the Office of the Federal Public Defender and Barry Cobum of

Cobum & Greenbaum,PLLC are APPOINTED to represent Defendant Alexanda Amon Kotey.

        It is further ORDERED that Nina Ginsberg of DiMuro Ginsberg PC and Edward B.

MacMahon of Edward B. MacMahon, Jr., PLC are APPOINTED to represent Defendant El Shafee

El Sheikh.


        It is further ORDERED that, although the persons above are appointed counsel, associates and

staff at their respective law firms may assist appointed counsel in their representation and be

compensated through the Criminal Justice Act.
Case 1:20-cr-00239-TSE Document 17 Filed 10/08/20 Page 2 of 2 PageID# 80
